Exhibit 10.24



FORM OF FIRST AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT


A.
The Change in Control Agreement (the “Agreement”) dated as of ___________, 2008
by and between Citrix Systems, Inc. (the “Company”) and _______________ (the
“Executive”) is amended as follows:

1.Section 4(a) of the Agreement is hereby amended by deleting the reference to
“one times” and replacing it with “one and a half times.”
2.Section 4(e) of the Agreement is hereby amended by deleting said section in
its entirety and substituting the following in lieu thereof:
“(e)    Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, upon a Terminating Event, all
outstanding stock options and other stock-based awards granted to the Executive
by the Company, including but not limited to restricted stock and restricted
stock units, shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Terminating Event; provided,
however, with respect to stock-based awards with performance vesting with
respect to which the number of options, units or shares, as the case may be, has
not been determined, the performance criteria set forth in the award agreement
will be deemed to be 100 percent attained, and 100 percent of the base number of
such options, units or shares, as the case may be, shall become fully vested and
non-forfeitable. The Executive shall also be entitled to any other rights and
benefits with respect to stock-based awards to the extent and upon the terms
provided in the award agreement, plan or other instrument attendant thereto
pursuant to which such stock-based awards were granted.”
3.Section 5 of this Agreement is hereby amended by deleting said section in its
entirety and substituting therefor the following:
“5.    Additional Limitation.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
following provisions shall apply:
(i)    If the Severance Payments, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.
(ii)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.
(b)    For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s ‘base amount’ within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.
(c)    The determination as to which of the alternative provisions of Section
5(a) above shall apply to the Executive shall be made by a nationally recognized
accounting firm

1

--------------------------------------------------------------------------------

Exhibit 10.24

selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or the Executive. For purposes of
determining which of the alternative provisions of Section 5(a) above shall
apply, the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.”
4.The Agreement is further amended by adding the following Section 20 at the end
thereof:
“20.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s ‘separation from service’ within the meaning of Section
409A of the Code, the Company determines that the Executive is a ‘specified
employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death; provided, however, that in the case
of benefits, the Executive may elect to pay for the costs of such benefits
during such delay period in exchange for reimbursement of such costs after the
end of the delay period. Any such delayed cash payment shall earn interest at an
annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which the date of separation from
service occurs, from such date of separation from service until the payment.
(b)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)    The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
(d)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.”
B.
This First Amendment shall become effective November __, 2008.

C.
Except as amended herein, the Agreement is confirmed in all other respects.












2

--------------------------------------------------------------------------------

Exhibit 10.24

IN WITNESS WHEREOF, this First Amendment has been executed as a sealed
instrument on behalf of the Company by its duly authorized officer and by the
Executive this ___ day of November, 2008.
CITRIX SYSTEMS, INC.
By:    ___________________________________________________    
Name:
Title:
______________________________________________





3